UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                        _______________________

                             No. 00-30446
                        _______________________

                     MARIA DEL SOCORRO TELLEZ,
      a personal representative of Oscar Manuel Tellez Perez
          and as the natural tutrix of Hael Tellez Parra,

                                                     Plaintiff-Appellant,

                                  versus

                     CHIOS SEA SHIPPING & TRADING S A;
    HARBOR SHIPPING & TRADING CO S A; SUNRISE SHIPING CO INC,
             in personam; CHIOS SEA MV, her engines,
                  apparel and furniture, in rem,

                                                    Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
             District Court Docket Number: 00-CV-67-F
_________________________________________________________________



                             January 12, 2001

Before KENNEDY*, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:**

           This case presents the novel question whether the next-

of-kin of a deceased Nicaraguan seaman is bound by the foreign

forum selection clause contained in the seaman’s contract of


     *
           Circuit Judge of the Sixth Circuit, sitting by designation.
     **
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
employment when bringing a wrongful death action against the

seaman’s employer.        The last-minute withdrawal of appellant’s

counsel precluded oral argument in the case.1               However, having

considered    appellant’s     position    in   light   of   the   briefs    and

pertinent portions of the record we find no reversible error of

fact or law in the district court’s decision to enforce the forum

selection clause.       This decision is limited to the facts as they

were developed before the district court, which are not dispositive

of   any   broader   ruling    on   the   central   issue   raised    by   this

litigation.    On this limited basis, we affirm the judgment of the

district court.

            AFFIRMED.




      1
            Oral argument in this matter had been set for January 8, 2001. On
December 29, 2000 counsel or record for the appellant moved to withdraw from the
case. Because appellant was in the process of terminating or had terminated her
relationship with her attorney in Miami, who in turn discharged counsel in this
court, counsel’s motion to withdraw was granted.